NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN HENNEBERRY,                                No.    18-16940

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01905-JCS

 v.
                                                MEMORANDUM*
CITY OF NEWARK; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                  Joseph C. Spero, Magistrate Judge, Presiding**

                            Submitted May 21, 2019***

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      John Henneberry appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging First and Fourteenth Amendment

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6). DeGrassi v.

City of Glendora, 207 F.3d 636, 644 (9th Cir. 2000). We affirm.

      The district court properly dismissed Henneberry’s action arising from the

reading of his letters at city council meetings because Henneberry failed to allege

facts sufficient to state plausible claims. See Vill. of Willowbrook v. Olech, 528
U.S. 562, 564 (2000) (per curiam) (elements of an equal protection “class of one”

claim); Heffron v. Int’l Soc’y for Krishna Consciousness, Inc., 452 U.S. 640, 647

(1981) (First Amendment does not guarantee the right to communicate one’s views

at all times and places or in any manner that may be desired); Kindt v. Santa

Monica Rent Control Bd., 67 F.3d 266, 269-71 (9th Cir. 1995) (a city council may

impose time, place, and manner restrictions on speech so long as they are

reasonable and viewpoint neutral).

      AFFIRMED.




                                          2